Citation Nr: 1427425	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in June 2012 and was remanded for a VA examination.  It has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

In a December 2008 VA Form 646, the Veteran's representative raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a liver disorder.  Also, in the May 2014 Informal Hearing Presentation (IHP), the Veteran's representative appears to raise several informal claims on the Veteran's behalf.  The specific claims are listed in the IHP.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over these issues.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2012 remand, a VA examination was conducted in June 2012.  The examiner was asked to review the claims file and offer an opinion as to whether the Veteran's current liver disorder was at least as likely as not caused or aggravated by any medication used to treat the Veteran's psychiatric disorder.  The examiner opined that the Veteran's cirrhosis of the liver (status post liver transplant) was less likely than not caused or aggravated by any medication used to treat a psychiatric disorder.  The rationale provided was that "none of the medications that the Veteran used to treat his psychiatric condition were shown to cause cirrhosis of the liver/liver failure as per the literature."

The Board finds that the June 2012 VA opinion is inadequate.  The rationale is unclear because the examiner failed to identify what literature she was referring to, whether it meant the claims file, or any medical treatises reviewed.   Therefore, a remand is necessary to obtain a clarification opinion, and the examiner is asked to review the claims file and to specifically identify the evidence considered in rendering her opinion.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the June 2012 VA opinion is inadequate, the claim must be remanded for a clarifying opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and a copy of this remand to the VA examiner who performed the June 2012 VA  examination, or, if unavailable, to an appropriate clinician to determine whether a) the Veteran's liver disorder is at least as likely as not (meaning likelihood of at least 50 percent probability or greater) caused (due to) or aggravated (permanently worsened) by any medication used to treat a psychiatric disorder; and b) if so, then whether the medication was used solely to treat the Veteran's symptoms of non service-connected schizophrenia or symptoms that are indistinguishable from the Veteran's service-connected PTSD and non service-connected schizophrenia. 

The examiner should clarify and identify what "literature" she referenced in the rationale for the June 2012 opinion.  The examiner should also discuss any relevant evidence of record, including the Veteran's lay statements.  If the examiner determines that another examination is necessary, such should be accomplished. 

The VA examiner is requested to provide a thorough rationale for any opinion provided.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

2.  Thereafter, readjudicate the issue on appeal for entitlement to service connection for a liver disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



